Citation Nr: 0844532	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-30 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating greater than 
10 percent for residuals of a cerebrovascular accident with 
right lower extremity weakness.    

2.  Entitlement to an increased initial rating greater than 
30 percent for a major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
October 2002. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October   2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
confirmed service connection and granted an initial rating of 
100 percent for residuals of the CVA and aneurysm, effective 
the date of the event and continuing for six months, and a 10 
percent rating thereafter; and that granted service 
connection and a 30 percent rating for a major depressive 
disorder.  

In a December 2005 notice of disagreement, the veteran 
requested a hearing before the RO, but no hearing was 
provided.  In correspondence in December 2008, the veteran 
withdrew his request for a hearing.  

In the December 2005 notice of disagreement, the veteran also 
stated that he was unemployable as a result of his service-
connected disabilities.  The RO accepted the statement as a 
claim for total disability based on individual 
unemployability (TDIU).  In a September 2006 rating decision, 
the RO denied TDIU.  The veteran did not express disagreement 
within one year, and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2008).  In an August 
2008 informal hearing presentation, the veteran's 
representative contended that the evidence of record 
supported the assignment of TDIU if a schedular rating of 100 
percent was not assigned.  

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirements for an 
informal claim have been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  38 C.F.R. 
§ 3.155(a); see also Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); VAOPGCPREC 12- 2001 (July 6, 2001).  In 
this case, a TDIU rating was considered and a timely 
disagreement with the September 2006 decision was not 
received.  Therefore, the Board does not have jurisdiction to 
consider a claim for TDIU.  38 C.F.R. § 20.200 (2008).  The 
representative's contention that TDIU is warranted based on 
the current record is referred to the RO for further action 
as appropriate.  

In August 2008, the Board received additional medical 
evidence, and the veteran waived consideration of the 
evidence by the Agency of Original Jurisdiction.  The 
evidence shows that the veteran has been diagnosed and 
treated for renal arterial stenosis and for one episode of 
seizure.  Although medical examiners refer to the veteran's 
history of uncontrolled hypertension, aneurysm, and stroke, 
the examiners  did not indicate that the renal stenosis and 
seizure were additional manifestations of the service-
connected residuals of aneurysm, stroke, or depression that 
are now before the Board on appeal.  In an August 2008 brief, 
the veteran's representative suggested that the seizure 
"could well be related to his service-connected residuals of 
CVA."  However, the veteran has not submitted claims for 
service connection for renal arterial stenosis or psychomotor 
epilepsy.  These issues are referred to the RO for further 
development as appropriate.     


FINDINGS OF FACT

1.  The veteran's right lower extremity residuals of a 
cerebrovascular accident and left internal carotid aneurysm 
are manifested by moderate impairment of the right leg 
including an abnormal gait and right foot eversion.  The 
veteran experiences loss of strength and endurance in walking 
extended distances and uses a cane for support.  There are no 
symptoms involving the left lower extremity.  
 
2.  Prior to April 28, 2005, the veteran's depression and 
cognitive disorder was manifested by a decrease in work 
efficiency due to short term memory and concentration 
impairment.  There was no evidence of depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, impaired judgment, impaired abstract thinking, or 
difficulty in establishing and maintaining social 
relationships. 

3.  Starting April 28, 2005, the veteran's depression and 
cognitive disorders are manifested by a compromise of memory 
function and risk of depcompensation in a work environment 
with markedly limited understanding and remembering work-like 
procedures, carrying out detailed instructions, maintaining 
concentration, and sustaining an ordinary routine without 
supervision.  The veteran's depressive mood has moderate to 
severe impact on occupational function.  The veteran does not 
experience hallucinations, suicide ideations, panic attacks, 
or thought process deficits.  Insight, judgment, and problem 
solving skills are fair or good.  The veteran maintained a 
strong relationship with his family.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent but not 
greater for residuals of a cerebrovascular accident with 
right lower extremity weakness have been met .  38 U.S.C.A. 
§ 1155 (West 2002); 38 U.S.C.A. §§ 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59. 4.124a, Diagnostic Codes 8008, 8520 (2008). 

2.  The criteria for an increased initial rating greater than 
30 percent prior to April 28, 2005 for a major depressive 
disorder have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59., Diagnostic Codes 
9305, 9327, 9434 (2008).

3.  The criteria for an increased staged rating of 50 
percent, but not greater, effective April 28, 2005 for 
depressive and cognitive disorders have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Codes 9305, 9327, 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In correspondence in December 2004 and June 2005, the RO 
provided notice that met the requirements except that a 
rating and effective date would be assigned if service 
connection was awarded.  However, here, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Accordingly, no further duty to notify was applicable once 
service connection had been granted.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in the U.S. Coast Guard and retired at the 
rank of Chief Petty Officer.  He contends that his physical 
and mental disabilities from a carotid aneurysm and a series 
of cerebrovascular accidents are more severe than are 
contemplated by the initial ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 


Residuals of Aneurysm and Cerebrovascular Accidents

Thrombosis and hemorrhage of the brain vessels are rated as 
100 percent disabling for six months.  Thereafter, the rating 
is based on residual deficits with a minimum rating of 10 
percent.  Residuals may be rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Consideration is given to complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, et cetera, referring to the appropriate body 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, ratings are by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. § 4.124a, 
Diagnostic Code 8008.  

Incomplete paralysis of the sciatic nerve involving foot drop 
and weakness in flexion of the knee warrants ratings of 10, 
20, and 40 percent for mild, moderate, and moderately severe 
symptoms respectively.  A 60 percent rating is warranted for 
severe symptoms with marked muscular atrophy.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Other diagnostic codes 
provide ratings for localized nerves of the lower extremities 
related to foot eversion, flexion, and upper leg function.  
No higher ratings are available under these codes.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8521-30.   

In April 2004, the veteran was admitted to a private hospital 
for symptoms of right side weakness, numbness on the right 
side of the neck, and impaired speech.  A magnetic resonance 
image of the brain showed multiple small acute infarcts in 
the left frontoparietal convexity.  A cerebral angiogram 
showed a total occlusion of the left internal carotid artery 
and an aneurysm in the distal segment.  An unsigned plan of 
care from the hospital showed impairment of coordination of 
the right upper and lower extremities and a loss of muscle 
strength and fatigue of the right foot after walking for 45 
minutes.  

In May 2004, a private neurologist examined the veteran but 
noted that he did not have all the previous workup records 
for review.  He noted that the veteran had normal tone and 
power of the left upper and lower extremities, slight loss of 
power in the right upper extremities, and greater loss of 
power in the right lower extremity.  The veteran's gait was 
abnormal as he dragged his right foot, but there was no 
sensory impairment.  The neurologist stated that the veteran 
displayed symptoms of a left anterior cerebral artery 
ischemic stroke.  In a December 2004 letter, the neurologist 
noted that he continued to follow the veteran's recovery from 
the strokes and artery occlusion and that the veteran had 
minimal right hemiparesis and minimal cognitive impairments.  

In September 2004, the veteran terminated his employment as a 
director of community investment for a county charitable 
organization.  Previously, he had been a manager of marketing 
and campaign until he was unable to drive throughout the 
county.  In a letter to the veteran that month, the veteran's 
supervisor noted shortcomings in his work performance.  
However, none were related to mobility.

In a January 2005 letter, the veteran's spouse stated that 
after the April 2004 strokes, her husband's public speaking 
and handwriting skills were impaired and that his automobile 
driving skills were limited to short, familiar routes.  She 
further stated that he experienced weakness and 
incoordination and walked with a limp. 

In a February 2005 questionnaire for a Social Security 
Administration (SSA) functional capacity assessment, the 
veteran stated that he was able to slowly walk up to a mile 
with rests every 15 to 30 minutes.  He also reported weakness 
of the right arm and some balance difficulties.  The SSA 
examiner noted an earlier, unspecified medical report of mild 
to moderate right hemiparesis but stated that the clinical 
data was not detailed enough to warrant a rating for physical 
impairment.  In July 2005, the SSA granted benefits based on 
an organic mental disorder.  

In a June 2005 statement, the veteran noted that he was 
unable to walk without a cane. 

In July 2005, a VA examiner noted a review of the claims file 
and the veteran's reports of mild paralysis of the left lower 
extremity and a labored gait favoring the left leg.  The same 
day, another VA examiner noted a review of the claims file 
and the veteran's reports of right foot drop and clumsiness 
of the right leg on overwork or fatigue.  He did not use 
support devices for ambulation.  There were no reported 
symptoms of the left leg.  The examiner noted no visual 
deficits and normal strength of the upper and lower 
extremities.  However, the examiner noted diminished 
sensation on the right hemibody and diminished finger and toe 
tap on the right.  Reflexes were diminished bilaterally.  The 
veteran displayed apraxia of the right foot in external 
rotation during gait but no true gait instability.  The 
examiner stated that the right-sided weakness were residuals 
of the left carotid artery stroke.  

In October 2005, the RO granted a 100 percent rating for six 
months under 38 C.F.R. § 4.124a, Diagnostic Code 8008 for 
brain vessel thrombosis, and a 
10 percent rating thereafter under Diagnostic Code 8520 for 
mild incomplete paralysis of the sciatic nerve.   

In a July 2006 letter and in a statement submitted with an 
August 2006 substantive appeal, the veteran's spouse stated 
that her husband remained out of work but did not comment on 
his extremity symptoms. 

The Board concludes that an initial rating of 20 percent, but 
not greater, is warranted for moderate incomplete paralysis 
of the right lower extremity.  The Board has considered 
whether staged ratings are warranted but has determined that 
they are not as the condition has remained essentially 
unchanged during the duration of time covered by this appeal.  
Medical records do not specify a specific nerve system of the 
lower extremities affected by the stroke and aneurysm.  The 
Board concludes that Diagnostic Code 8520 is most appropriate 
for application even though the sciatic nerve is not 
mentioned in any medical report based on the medical findings 
and complaints involving the right leg.  There is diminished 
sensation found on one examination, apraxia on external 
rotation, limp, and loss of strength and endurance, symptoms 
which include the foot and impairment of function of the 
right lower leg.  The veteran displays an abnormal gait and 
limited walking endurance since the stroke and later began 
use of a cane for support.  The Board concludes that his 
symptoms more nearly approximate a moderate disability.  A 
higher rating for moderately severe symptoms is not warranted 
because there is only slight loss of power and as the medical 
evidence describes the condition as mild to moderate.  He is 
able to operate an automobile, and can ambulate with 
sufficient coordination and endurance to accomplish daily 
activities.  There is no indication that his occupational 
performance was limited by mobility deficits.  
As all doubt has been resolved in the veteran's favor in 
assigning the 20 percent evaluation, a higher evaluation is 
not warranted based on right lower extremity disability.  

The Board notes that on one occasion in July 2005, a VA 
examiner referred to left leg paralysis.   However, another 
examiner on the same date and all other medical examiners 
observed impairment only of the right extremity.  The Board 
concludes that the single reference to the left leg was 
likely in error as the great weight of medical evidence shows 
that the veteran's residual disabilities of the aneurysm and 
stroke are limited to his right hand and right lower leg.  

The Board notes that the veteran's accredited representative 
argued in October 2008  that the "record denotes the veteran 
has residual weakness of the right side, which includes the 
left (sic) upper extremity."  In that regard, the Board 
notes that the veteran is already service connected for right 
carpal tunnel syndrome.  In a September 2005 rating decision, 
the RO denied an evaluation in excess of 10 due to the stroke 
residuals.  The veteran did not appeal that determination.

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Major Depressive and Cognitive Disorders

Major depressive disorder, vascular dementia, and organic 
mental disorders are rating under the General Rating Formula 
for Mental Disorders.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Codes 9305, 9327, 9434.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id. 

Service medical records and post-service VA and private 
records are silent for any symptoms, diagnoses, and treatment 
for mood or cognitive disorders.  As previously discussed, 
the veteran was diagnosed with small cerebrovasular 
accidents, a total occlusion of the left internal carotid 
artery, and an aneurysm in April 2004.  

In September 2004, the veteran terminated his employment as a 
director of community investment for a county charitable 
organization.  He had been a manager of marketing and 
campaign until he was unable to drive throughout the county.  
In a letter to the veteran that month, the veteran's 
supervisor noted shortcomings in his work performance.  The 
employer cited examples of untimely, incomplete, or incorrect 
work.  In October 2004, the employer reported to a state 
agency that the veteran was terminated for inadequate work 
but that his work had been performed to the best of his 
ability and was not due to misconduct.  In a December 2004 
letter, the veteran's private neurologist noted that he had 
been following the veteran's recovery from stroke and stated 
that he had some minimum cognitive impairment.  

In January 2005 letter, the veteran's spouse stated that she 
observed her husband having difficulty with short term memory 
and concentration.  She observed that he could not follow 
written directions and nearly started a fire on a stove while 
attempting to prepare meals.  

In April 2005, a private psychologist examined the veteran 
for a state agency that provided evaluations to the Social 
Security Administration.  The psychologist noted the 
veteran's reports of feelings of depression and irritability 
as well as impairment of short term memory and concentration 
since his stroke.  The psychologist noted no hallucinations, 
suicide ideations, or thought process deficits.  Insight and 
judgment were fair, and the veteran's ability to solve 
arithmetic problems and interpret abstract concepts was good.  
The psychologist administered several tests and noted that 
the veteran followed instructions carefully and understood 
without difficulty.  However, the psychologist noted that the 
test scores were significantly lower than expected for the 
veteran's level of intelligence, and he stated that the 
results showed a compromise of memory function.  He diagnosed 
amnestic disorder due to stroke and late onset dysthymic 
disorder.  He further stated that the veteran's prognosis was 
poor and that he was at risk for decompensation in a work-
like setting. 

In June 2005, the veteran stated that he continued to have 
difficulties with concentration and short-term memory and was 
able to operate an automobile only for short distances on 
familiar routes.  The same month, an SSA evaluator noted 
agreement with the April 2005 psychologist's assessment and 
found the veteran markedly limited in understanding and 
remember work-like procedures, carrying out detailed 
instructions, maintaining concentration, and sustaining an 
ordinary routine without supervision.  The veteran was 
moderately limited in carrying out short, simple instructions 
and maintaining regular attendance.  There were no 
limitations in the areas of social interaction, personal 
safety, or ability to adapt to new situations.  In July 2005, 
the SSA granted benefits for an organic mental disorder.  

In September 2005, a VA psychiatrist did not note a review of 
the claims file but accurately summarized the veteran's 
history of stroke and subsequent cognitive deficits.  The 
psychiatrist noted the veteran's additional reports of 
decreased appetite and anxiety in new situations but that he 
denied feelings of guilt or hopelessness.  On examination, 
the psychiatrist noted that the veteran was alert and 
cooperative but mildly slowed.  There were no delusions, 
suicidal ideations, impairment of thought process, or 
communication deficits.  The psychiatrist noted that the 
veteran's memory was grossly intact with good insight and 
judgment.  The psychiatrist diagnosed major depressive 
disorder with moderate to severe occupational dysfunction but 
did not assign a Global Assessment of Functioning score.  

In March 2006, a private neuropsychologist noted the results 
of the April 2005 examination and accurately summarized the 
veteran's history and previously reported symptoms.  The 
veteran reported that he performed household projects, 
operated an automobile on a limited basis, went fishing, and 
participated in church activities.  The psychologist noted 
symptoms of anxiety and depression with halting speech and 
difficulty choosing the correct words.  However, he noted the 
veteran was persistent and focused in completing tests 
markedly limited in understanding and remember work-like 
procedures, carrying out detailed instructions, maintaining 
concentration, and sustaining an ordinary routine without 
supervision.  Test results showed deficits in processing 
speed, verbal memory, delayed visual memory, naming, and 
letter fluency.  Although the psychologist noted that the 
veteran's cognitive status would not likely improve, he 
recommended that he participate in a cognitive rehabilitation 
program to learn compensatory strategies.  He also 
recommended continued medication and psychotherapy for 
depression and encouraged the veteran to remain independent 
and active. 

In a July 2006 letter, the veteran's spouse stated that her 
husband no longer socialized with friends and had difficulty 
completing forms and writing more than his name.  She also 
stated that the veteran's physician had increased the dosage 
of medication for depression in order to control panic 
attacks, but she did not discuss the symptoms, frequency, or 
circumstances of the attacks.  Panic attacks were not noted 
by the veteran's primary care physician in a July 2008 report 
of admission to a private hospital for symptoms of a new 
onset seizure disorder.  

The Board concludes that an initial rating greater than 30 
percent is not warranted prior to April 28, 2005.  Medical 
and lay evidence showed that the veteran experienced a 
decrease in work efficiency due to short term memory and 
concentration impairment that affected his performance in a 
job requiring management and communications skills and 
independent action.  The veteran's neurologist noted some 
minimal cognitive impairment.  A higher rating was not 
warranted because there were no indications of depressed 
mood, anxiety, suspiciousness, panic attacks, or chronic 
sleep impairment.  Prior to April 2005, there was no evidence 
of impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining social relationships.  

The Board concludes that a staged rating of 50 percent but 
not higher is warranted starting April 28, 2005, the date of 
an examination by a private psychologist who noted symptoms 
of depression and test results that showed a greater 
impairment of short- and long-term memory.  Not all criteria 
for this higher rating were observed because the veteran did 
not experience hallucinations, suicidal ideation, panic 
attacks, or thought process deficits.  Insight and judgment 
were fair, and the veteran's ability to solve arithmetic 
problems and interpret abstract concepts was good.  The 
veteran maintained a strong relationship with his family.  
However, the psychologist noted that test scores were lower 
than expected showing a compromise of memory function and the 
risk of decompensation in a work environment.  An SSA 
evaluator in June 2005 noted marked limitations in 
understanding and remembering work-like procedures, carrying 
out detailed instructions, maintaining concentration, and 
sustaining an ordinary routine without supervision.  A VA 
psychiatrist in September 2005 place greater clinical weight 
on the veteran's depressive mood and evaluated this disorder 
as having moderate to severe impact on occupational function.  
In 2006, a psychologist noted cognitive function deficits 
that markedly limited the veteran in understanding and 
remembering work-like procedures, carrying out detailed 
instructions, maintaining concentration, and sustaining an 
ordinary routine without supervision.  The veteran's spouse 
observed a decrease in socialization and difficulty 
completing written forms.  In consideration of the degree of 
cognitive impairment, and resolving all doubt in favor of the 
veteran, the Board concludes that a 50 percent rating most 
appropriately contemplates his current level of disability.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

However, a higher rating is not warranted because there is no 
evidence of the types of symptoms contemplated by a higher 
rating such as suicidal ideation, obsessional rituals, 
illogical speech, near- continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene.  The Board places less probative 
weight on the veteran's spouse's reports of panic attacks as 
the attacks were not noted by any medical examiners including 
the veteran's physician in July 2008.   Although the veteran 
chooses not to socialize, there is no evidence that he is 
unable to establish and maintain effective personal 
relationships.  The veteran does maintain strong 
relationships with his immediate family.  Furthermore, the 
Board notes that the psychologist in 2006 suggested that 
cognitive rehabilitation and counseling could be effective in 
providing compensating strategies and permit the veteran to 
reenter the work force.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

An increased initial rating of 20 percent but not greater is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.

An increased initial rating greater than 30 percent for a 
major depressive disorder prior to April 28, 2005 is denied.  

An increased staged rating of 50 percent but not greater, 
effective April 28, 2005, is granted, subject to the legal 
criteria governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


